Citation Nr: 9920399	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.  He served in Vietnam and his decorations 
include the Navy Unit Commendation Ribbon, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 30 
percent disabling was denied for PTSD.  By that same rating 
action, entitlement to individual unemployability was also 
denied.  

Pursuant to a May 1998 hearing officer decision, an increased 
evaluation of 50 percent disabling was granted for PTSD.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Appeals for Veterans 
Claims (Court) has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  However, in July 1996, the 
Court held that § 3.321(b)(1) does not preclude the Board 
from concluding, on its own, that a claim does not meet the 
criteria for submission pursuant to the regulation.  Bagwell 
v. Brown, 9 Vet.App. 337 (1996).  The Court has also held 
that the Board must only address referral under § 3.321(b)(1) 
when exceptional or unusual circumstances are present.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these holdings in mind, the Board 
finds no basis for action on the question of assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  PTSD is currently manifested by intact judgment, with no 
formal thought disorder, loosening of associations, or 
disorientation.  The evidence indicates that the veteran is 
able to establish and maintain effective social 
relationships, and PTSD does not prevent him from functioning 
independently, adequately, and appropriately.  

2.  The appellant does not have a single service-connected 
disability ratable at 60 percent or more.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent disabling have not been met for PTSD.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9411 (1998).  

2.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.341, 4.16 
(1998).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation for PTSD

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Service personnel records show that the veteran was 
authorized to wear a Bronze star on his Vietnam Service 
Medal, for Vietnam area operations during the Tet 
Counteroffensive and another campaign between April 1968 and 
July 1968.  

In September 1995, the veteran was afforded a PTSD 
examination by a VA psychologist.  The report shows that the 
veteran described various combat experiences, such as 
exposure to ambushes and enemy fire while unloading and 
delivering supplies and cargo from ships.  He explained the 
horrors of the Tet Offensive in considerable detail, and 
reported that his duties included loading the bodies of dead 
veterans onto a ship.  He tearfully explained that he 
frequently dreams of these dead bodies.  

It was noted that after returning from Vietnam, the veteran 
worked for the Domino Sugar Company for 6 1/2 years, and he 
left that job because he was becoming bored.  He indicated 
that he had difficulty getting along with co-workers and 
superiors, because he often becomes angry and disruptive in 
the workplace.  Since 1977, he had worked as an outside 
machinist, picking up odd jobs from a local union.  He had 
not held a steady job with a single employer for any 
significant period of time.  

Subjective complaints included high levels of anger and 
agitation, depression, nightmares, and flashbacks to 
experiences in Vietnam.  He also indicated that he frequently 
experiences explosive behavior, and that he has attempted to 
dampen his anger by consuming alcohol.  

Based on the results of various psychological tests, it 
appeared that the veteran was experiencing significant levels 
of depression.  Additional testing revealed high levels of 
anxiety and anger, and data indicated that it was likely that 
he met the criteria for PTSD. The examiner provided diagnoses 
of PTSD and dysthymic disorder.   

Pursuant to a February 1996 rating action, service connection 
was granted for PTSD.  The RO found that the evidence showed 
a confirmed diagnosis of PTSD with acceptable evidence of 
stressors in service.  

A December 1996 VA medical certificate shows that the veteran 
had requested a change in his medication because of its 
drowsy effect in the morning.  He asked to have Trazodone 
instead of Flurazepam as had been described.  Diagnostic 
impressions included PTSD.  

The record includes a VA psychology service treatment note, 
dated in January 1997.  The report shows that the veteran 
gave a history of serving in and around the areas of DaNang, 
Phu Bai, Tan My, Hue City, Hoi-An, and Happy Valley in 
Vietnam.  He reported that he was assigned to a mobile seabee 
detachment, and his duties included bringing in food, water, 
ammunition, equipment, corpsmen, and medical supplies.  He 
also reported extensive traumatic events including:  
participating in body bag detail, witnessing the deaths of 
women and children and the deaths of unit members, receiving 
incoming small arms, mortar, or rocket fire; and seeing 
bodies of the enemy which had been mutilated or tortured by 
U.S. troops. 

According to the veteran, he experienced difficulty in 
adjusting to civilian life, as he had held approximately 25 
jobs since military discharge.  He also described 
difficulties with relationships, and he noted that he had 
been married three times.  He reported intrusive and 
repetitive recollections about the war, emotional distancing 
and numbing, social isolation, sleep disturbance with 
nightmares, hypervigilance with general distrust of people, 
and psycho-physiological distress when reminded of war 
situations.  He also described unrelenting anger and 
suspicion toward the government and marked depression.  

It was noted that test and interview data indicated that the 
veteran was suffering from PTSD and dysthymia.  An Axis I 
diagnosis of PTSD, chronic, severe, and dysthymic disorder, 
late onset, was given.  Axis II and Axis III diagnoses were 
deferred.  

In September 1997, the veteran was afforded a VA PTSD 
examination for compensation and pension purposes.  With 
regard to social history, it was noted that the veteran was 
currently married to the same individual since 1985.  He 
described his relationship with his wife as good, and he 
reported only mild marital distress related to his inability 
to contribute financially to the household.  He denied any 
symptoms of alcohol or substance abuse in the past 15 years.  

With regard to psychiatric treatment, he had been followed in 
the PTSD outpatient clinic.  The veteran indicated that he 
had not seen his therapist or psychiatrist for approximately 
one year, and he was not currently taking any of his 
prescribed medications due to side effects.  

The veteran stated that he was most recently employed in July 
1997, when he worked in an automobile factory in Detroit.  At 
that time, he was fired after one week for taking a day off 
to catch up on his sleep and rest.  He estimated that during 
the past two years, he had worked on two to three occasions, 
with each employment lasting two weeks or less.  According to 
the veteran, PTSD symptoms such as fatigue, decreased mental 
alertness, and difficulty controlling anger had resulted in 
some occupational impairment.  

The veteran's subjective complaints included that he could 
sometimes sleep for only two hours.  He also indicated that 
Trazodone used to relax him but now it made him dream even 
more about Vietnam.  He also described a number of symptoms 
indicative of PTSD and a depressive disorder, as well as 
severe hyper-vigilance to threat and general suspiciousness.  

The veteran presented to his appointment on time and was 
casually dressed.  Hygiene was described as good.  On 
objective examination, he was oriented in all spheres and 
judgment appeared to be intact.  Speech rate was slow, but 
tone and volume were within normal limits.  In terms of 
speech content, the veteran was somewhat rambling in his 
style but there was no true loosening of associations.  His 
affect was restricted and he described his mood as depressed.  
He also described extreme suspiciousness that sometimes 
bordered on paranoia, but there was no evidence of outright 
delusional thought.  He denied any history of auditory or 
visual hallucinations.  

The veteran reported recurrent thoughts about Vietnam, and in 
particular, his duties handling dead bodies.  He described 
multiple weekly nightmares about firefights he experienced in 
Vietnam, as well as occasional flashbacks after being exposed 
to Vietnam related stimuli.  He  reported symptoms of 
physiological arousal, emotional distress, avoidance of 
external stimuli that trigger thoughts of Vietnam, feelings 
of psychological isolation, and having a sense of a 
foreshortened future.  He also described concentration 
problems, severe insomnia, extreme suspiciousness, hyper-
vigilance, and exaggerated startle response.  It was noted 
that the veteran had a history of major depressive episodes, 
during which he experiences sad mood, anhedonia, increased 
concentration problems, fatigue, feelings of worthlessness, 
and thoughts of death.  

The examiner provided the following diagnoses:  Axis I, PTSD 
and major depressive disorder, recurrent, moderate; Axis II, 
deferred, and with regard to Axis V, a Global Assessment of 
Functioning (GAF) score of 52 was assigned.  The examiner 
commented that the veteran appeared to have PTSD related to 
combat stressors he experienced in Vietnam.  Although there 
was no evidence of a formal thought disorder, the veteran did 
describe some odd beliefs and suspiciousness, and the 
relationship between these beliefs and PTSD was not clear.  
It was noted that he also seemed to experience some 
occupational impairment related to PTSD, which manifested 
itself primarily in fatigue he experiences secondary to 
insomnia and some difficulty dealing with work authority 
figures.  

The Board notes that in his February 1998 notice of 
disagreement, the veteran indicated that he was requesting a 
new medical examination because he did not think that his 
previous examination was complete.   

In April 1998, the veteran was afforded a personal hearing 
before a hearing officer at the New Orleans RO.  He testified 
that he had not worked much lately because he doesn't sleep.  
He indicated that he had been unable to sleep since he 
returned from Vietnam, and that he had to get off of sleeping 
pills because he couldn't get up the next day.  He described 
constant day dreaming (hallucinations) and thoughts about 
Vietnam, and indicated that he sometimes felt disoriented.  
He also indicated that he has nightmares, which are one of 
the reasons why he doesn't want to go to sleep.  
The veteran testified that he had not gotten into a violent 
attack for a long time, although he had in the past.  
According to the veteran, his disability was a factor in the 
break up of his earlier marriages, as he was pretty hard to 
deal with when he came back from Vietnam.  He also stated 
that he always tried to do work and wanted to do his work, 
but he had problems and disagreements with supervisors.  

The veteran indicated that when he does sleep, it is 
disturbed by thoughts about Vietnam.  He stated that he 
sometimes forgets peoples names and has difficulty in 
carrying out instructions.  He does not get along with his 
mother, and he has a daughter from a previous marriage that 
he sees occasionally.  The veteran reported that he gets 
along pretty good with his wife, and that they go out 
socially, but that he does not see any of the friends or 
neighbors that he grew up with.  

The veteran stated that he is associated with the local mill 
right union, where he can get jobs but that after two to 
three days of a 12 hour shift he has problems because of the 
driving and the lack of sleep.  If he takes a day off to 
sleep, he will get laid off.  During his time off, while his 
wife is at work, the veteran indicated that he is always 
doing something, to include household chores such as the 
laundry or dishes.  He indicated that he was till trying to 
work and was making the effort when work was available, but 
there was not a lot of work in his area.  

In a November 1998 statement in support of his claim, the 
veteran indicated that his service-connected disability has 
had a disastrous effect on his earning capacity.  He stated 
that he is basically living his life as a drugged veteran due 
to the strength of the tranquilizers and anti-depressants 
which the VA had prescribed for his PTSD, sleep insomnia, and 
associated symptoms.  He stated that he had not worked now 
for almost a year, and he had terrible dreams of horrors that 
he witnessed in Vietnam.  According to the veteran, he was 
involved with the USA genocide in and around the Hue, Phu-
Bai, and Tan My areas during the last six months of his 12 
month tour.  

In February 1999, the veteran was afforded a videoconference 
hearing before a member of the Board.  He testified that 
since returning from Vietnam, he has always had trouble 
maintaining employment due to sleep deprivation and the 
thought patterns that he was experiencing.  He reported that 
he is consumed by his Vietnam experience and he dwells on it 
too much.  During a typical week, he never gets a full night 
of sleep., and he is afraid to got to sleep because of dreams 
and nightmares about Vietnam.  He indicated that he has had 
panic attacks and he has learned to deal with them some, but 
he doesn't have any control of himself.  In addition, the 
veteran stated that he is depressed all of the time.  

The veteran testified that he has been married to the same 
woman since 1985, and she has helped him more than anybody 
ever helped him before, except for his mother when he was 
growing up.  As often as he can, he regularly goes to the 
VAMC in New Orleans, where he has undergone anger management 
classes.  He stated that he sometimes forgets peoples' names, 
and when he was working, he had problems remembering 
instructions or tasks he was to perform.  His current 
medications included Elavil, which was an anti-depressant, 
and he had taken Trazodone and Flurazepam in the past.  

The veteran testified that he was trained as an outside 
machinist, with expertise in tasks such as using precision 
equipment to take readings to make references and drawings so 
that the inside machinist could make parts for conveyors, 
gear boxes, and powerhouses.  He indicated that he would 
travel to various locations to do the work, and he would work 
for a couple of weeks until the job finished and he moved on 
to another job.  He would report to the union hall and he 
would be dispatched to a new job, if one was available.  

The veteran indicated that he was most recently employed in 
June 1997, when he had a job where the unit burned in a 
powerhouse and he was hired as a foreman.  According to the 
record, he was working 8 hours a day, 40 hours a week.  The 
veteran indicated that he still missed a bunch a days from 
not sleeping on that job, but that he knew the man who was 
running it and they carried him.  Since that job had ended, 
he had gone to his hiring hall a few times but he cannot work 
jobs that are 12 hours a day seven days a week.  He indicated 
that he did not think that he would be able to work again.  


Analysis

The veteran contends that an evaluation in excess of 50 
percent disabling is warranted for his service-connected 
PTSD.  Specifically, it is his belief that he cannot work 
because of his PTSD condition.  

The Board notes that the veteran has contended that his most 
recent VA examination, conducted in September 1997, was not 
complete.  Having reviewed the examination report, the Board 
is satisfied that the examination was sufficient for rating 
purposes, in that it explains objective findings in detail 
and provides a multi-axial diagnosis.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The general rating criteria for the evaluation of mental 
disorders are set forth in the Schedule in 38 C.F.R. § 4.130 
(1998).  Diagnostic Code 9411 pertains to PTSD, and provides 
an evaluation of 50 percent where there is objective evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  

Having reviewed the record, the Board has concluded that the 
objective evidence does not support the assignment of an 
evaluation in excess of 50 percent disabling for PTSD.  
Specifically, at the time of the veteran's most recent VA 
examination, he was oriented in all spheres, judgment 
appeared intact, there was no true loosening of associations, 
he denied a history of auditory or visual hallucinations, and 
it was the examiner's impression that no formal thought 
disorder was present.  Thus, the evidence does not indicate 
deficiencies in judgment and thinking which are of such a 
degree as to warrant the assignment of an evaluation in 
excess of 50 percent disabling.  

Likewise, the veteran has indicated that he has a good 
relationship with his wife, with whom he goes out socially, 
and he sees his daughter occasionally.  Thus, the evidence 
does not indicate social impairment to such a degree that the 
veteran is unable to establish and maintain effective 
relationships with others.  In addition, the veteran 
testified that when not working, he stays at home and works 
on chores such as folding the laundry and doing the dishes.  
At the time of his VA examination, hygiene was described as 
good.  Therefore, although it has been shown that the veteran 
suffers from depression, the evidence does not indicate that 
PTSD is so severe as to prevent him functioning on an 
independently, appropriately, and effectively on a daily 
basis.  In addition, at the present time there is no evidence 
of obsessional rituals, illogical speech, spatial 
disorientation, or impaired impulse control.  

In the Board's view, the current symptomatology associated 
with the veteran's PTSD disability is consistent with the 
current evaluation of 50 percent disabling.  Specifically, 
the VA examiner assigned a GAF score of 52, which equates to 
moderate symptoms with corresponding occupational and social 
impairment.  In addition, the VA examiner commented that the 
veteran seemed to experience some occupational impairment 
related to PTSD, which manifested itself primarily in fatigue 
he experiences secondary to insomnia and some difficulty 
dealing with work authority figures.  The veteran has also 
complained memory loss and difficulty understanding 
instructions.  For these reasons, the Board has concluded 
that the overall PTSD disability picture is consistent with 
the criteria contemplated for a 50 percent evaluation, based 
on occupational and social impairment with reduced 
reliability and productivity.  

For the reasons stated above, the Board finds that the 
symptomatology currently exhibited by the veteran's PTSD is 
not productive of occupational and social impairment to the 
extent that an evaluation of 70 percent disabling is 
warranted for this disability at the present time.  As the 
schedular criteria for an increased evaluation have not been 
met, the Board finds that the preponderance of the evidence 
weighs against the veteran's claim for an evaluation in 
excess of 50 percent disabling for PTSD.  Accordingly, the 
veteran's claim is denied.  


II.  Individual Unemployability due to Service-Connected 
Disability

As noted, the veteran has claimed that he is entitled to a 
total rating based on individual unemployability, as it is 
his belief that his service-connected PTSD disability 
prevents him from working.  

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 4.16 (1998). In this case, we note that the schedular 
criteria pursuant to 38 C.F.R. § 4.16(a) (1998), have not 
been met, as the veteran has only one service-connected 
disability, PTSD, which is currently evaluated as 50 percent 
disabling.  

The Court of Appeals for Veterans' Claims has held that, in 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lack 
entitlement under the law. Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Therefore, as the appellant's single service-
connected disability is not ratable at 60 percent or more, 
the Board finds that the appellant has not presented a claim 
that satisfies the initial criteria necessary to support a 
claim for a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disability. Accordingly, entitlement to a total rating based 
on individual unemployability is not warranted.








ORDER

An evaluation in excess of 50 percent disabling is denied for 
PTSD.  

A total rating based on individual unemployability is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

